Cage 2:20-cv-00876-JLB-M

o To Homorable Clerk's

page! f> .

15 Filed 04/15/21 Page 1 of 3 PagelD 83
oe PERMA? Filed 04/18/21 Page 1 of 3 Page

 

 

_Petrbioer pecewed 1 ae mse te Amended Petition sfrom_fustive._

de tof Temp, ugg ebay he Amended __Petition. Shald pe. eed.

the clams_- -_ ee

Ftonever Saban has diferest mins om Suse Dept: 3.

dd nsiet the. edt ibe peleased te Harrda _shenlel be. prasted_—.

)

=f rif m, Whe. officzal capacity, andl_de
| ie te. dzmised ve

mi petitioner. ba Act Jnentin he report fe Ba

Ent of all, the letter Pana Fustice_dep., pits th 1

_. expats declarer. bdivch..rn_Potermer's_ opinion results _ 1 the.

| wrone._conclusim.,.. whi ile the. Peper Lespondlent Shetiff. Harclm has _

: _hod PINGS. Vet, by. whrch your hovor Should - _CON$: der ~the < peat

| favs. not Pash wr _7B_ del ped. due No ope ge the dhe

- arty ——-- —, ~ — — .
—_ a‘ Ac ng tthe attemey fon iustice! A samt Se habe ee
od corpus. Spr To a responlent i2 “Tae iedbote eee

- peeey 4 al who exercises egal control. ges

 
   
  

" detained.. at Glocles. - “the immeclc SEU

Secmd , m the. Armended patron delront by penn td petitmer (982, 2, doc.¥),
retri

detenee, )- bea

_Seatentd , Br helR m_pumigrebyn chare, fe 1 Waittep for he
“Glades. axl related_bespmdect tb. pect. him a respmse as

_ | the protedue of petoon. Therefine., Pebitiner does ne net: Need alte.

 

|* A wat of A jabeas. corpus. Pus be, dveded “fh. the. person perom A _.
. - custody of the pers cletamed .” 23 USCH 2283, Tn cases miolims -

_ present physical Confmement., the Supreme Crue reatPrmed ai Rurspeld
VU. Padvlla, 542 US.42b6 omy that =the Dumedote_cuetodiian, MOA

| supeross ah who exercises legal control. »B. He. den
. > prepa al, FA2 US, 426, Bn) ae epee es

_Smee_Pettimer_e2. Curent -_detamed Ot Glasles _ her. Puneciate,

| custodian 13 Sheriff Paved Hardy, Warden of the. Gitades Guity Dota

| Detomben Center. tend ly., “the proper Responcet_?n the. stant: Case.
is. Shepp Hawn, he

iool_cpacry and all ctlen. respondents Shoda

 

be Agi: wed |
Cape pe Sop bs eee ee secument sa Filed 04/15/21 Page 2 of 3 PagelD 84

|

iove_Untlike lihod pemavedble m1 the e, —t 13 Inst Lhe
Ts ers sn eer pyove ea a - theft mm
the futwe if he never octrally did 2 never thnks he vould,
| Third, the Fustic ept. dizplay come otfached exhibits
material gyre mvelid , thus the fact descriptor 7 unreliable x
Wacenlincine p_miztaken. For example, exhibit Bo. fs the
United States t/, Choe 7: (7 ~CR - §00Sb- Altman ~ dol, as the.
_Justi@ dept, Started pah Wis fockgrund despriphim, 13 a false.
/noteria. To be mare nedap_, yout hover fay. lsoke
jf toe let Porn he tea Me ma
. Sore. the Rey hese
tor the stotement false , thee SS meannpless te lsok 'ak the
. oll aw dap statement Since they ove relreol om the. Jase of “the

    
     
 

   

 

eginn Df y

| Tor the above three Man. peasms and ot ex cluded other

mvelrd support documents ot false pot. Petitimer chellenpes
| the conclusion the Justite dept. <P Fame Made > whey my

| Petitioner ‘s epinim, 12 lureng & eaunpless

| Furthermore. , When the ao received the hespimse The
justice olept., $he Pouiry letter has Leen Sert ~ Sherif? Herd
Garden of the Glades” County Detention Center, lost 2p the.

_heasmn -that hi pepuires Ais Yesponse svhle. hess rhe joreper
responder anc should be +he only (esp rmdeut "pr this
fended Petrtrm , The_leter vas seat ma fprl, 3rd 9 Apel a6,

ty ShenfP Hardm _, Warden of the Glades Concurty Peter Contes,
|-te covey the oprarn ,

The Petite, pevely , hepuest the proper resp mnolent Te

_Olivect_a respose. Or _pepure the Court preler “te peleace
_pettirmer we Plovivla iminediateld Gs the petttim pl sarc...
"(see ec. 8)

2

 

cpl ecolyp
 

 

case 2:20-Cv-Q0 76-JLB-MRM.. Porumeni 4s Filed 04/15/21 Page 3 of 3 PagelD 85

-008
be 2

- source :

The above Suupporh Statemevdep Preludes but net (i nitel BK Browerd
County Jail, courts ecard» [Vest Helm Beach Story Dept, Covernt)
who Rept My Sim Cash pr 2°09, as well as Browerel Shenitf. !

Petter ted is 5
Related f fod 2:=CU-S%—JLB- RM

Apnl | (2th 22
